Title: From Thomas Jefferson to John Paul Jones, 24 June 1785
From: Jefferson, Thomas
To: Jones, John Paul



Sir
June 24. 1785.

I had prepared a letter for you to the Count de Vergennes but I think it rather better before we resort to him that the Marechal de Castries should be again applied to and the resolution of Congress and certificate of Mr. Morris presented to his view. I therefore return you the papers left with me yesterday, and your draught of a letter inclosed this morning
 which is perfectly proper in all it’s parts. Should this endeavor be unsuccesful I shall be ready to make an official application for you. I am with much esteem Sir your most obedt. humble servt

Th: Jefferson

